Case 1:20-cv-02539-LTB Document 15 Filed 12/08/20 USDC Colorado Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO


Civil Action No. 20-cv-02539-LTB

ZACARIAS MOUSSAOUI,

      Plaintiff,

v.

WILLIAM BARR, United States Attorney General,
DONALD TRUMP,
CHRISTOPHER WRAY,

      Defendants.


                                     JUDGMENT


      Pursuant to and in accordance with the Order of Dismissal entered by Lewis T.

Babcock, Senior District Judge, on December 8, 2020, it is hereby

      ORDERED that Judgment is entered in favor of Defendants and against Plaintiff.

      DATED at Denver, Colorado, this 8 day of December, 2020.

                                        FOR THE COURT,

                                        JEFFREY P. COLWELL, Clerk

                                        By: s/ A. Garcia Garcia
                                                         Deputy Clerk
